Citation Nr: 9918516	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a July 1997 decision, the Board remanded the veteran's 
claim to the RO upon a finding that the veteran had submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In a June 1998 decision, the Board remanded the 
veteran's claim to the RO for a hearing, and to obtain 
additional information for verification of the veteran's 
claimed in-service stressors.

The Board notes that in a March 1999 statement, the veteran 
moved to correct the transcript of his November 1998 hearing 
before a member of the Board.  In a May 1999 letter, the 
Board denied the veteran's motion to correct the hearing 
transcript on the grounds the changes suggested by the 
veteran were not errors within the meaning of 38 C.F.R. 
§ 20.716 (1998).  The Board concluded the veteran's 
submissions constituted additional contentions and argument.  
The Board noted the veteran's statements would be taken into 
consideration by the Board in conjunction with his appeal.  
In a letter received by the Board in May 1999, the veteran 
indicated he did not want to have an additional hearing.  



REMAND

Service medical records dated in August 1961 reflect a 
notation that the veteran requested psychiatric help.  The 
veteran complained of becoming more withdrawn.  Clinical 
records dated in August 1961 reflect a recommendation that 
the veteran be separated from military service under the 
appropriate regulations.  The examiner noted the veteran 
showed no clinical signs of any active neurotic process and 
his judgment and thinking were not significantly impaired.  
The examiner further noted the veteran's underlying hostility 
and inability to give vent to his anger was quite obvious.  A 
diagnosis of passive aggressive reaction, chronic, moderate, 
manifested by poorly contained hostility, poor interpersonal 
relations, and emotional instability was noted.  Stress was 
noted as minimal, routine overseas duty; predisposition was 
noted as minimal, poor home situation; and impairment was 
noted as moderate to severe.  A clinical record dated in 
August 1962 reflects a seven-day psychiatric observation.  
Upon separation examination dated in August 1962, the veteran 
reported his health as excellent or very good.  The veteran 
reported that he had been a voluntary patient on a "neuro 
psychiatric ward" because of night sweats and an inability 
to adjust to military service.  The veteran also reported 
that no illness was found.  

A private psychological evaluation dated in December 1994, 
and conducted by P.W., Ed. D., reflects an Axis I diagnosis 
of chronic PTSD and dysthymic disorder, early onset, and an 
Axis II diagnosis of avoidant personality disorder.  The 
examiner noted an earlier psychological examination conducted 
during the veteran's military service was not reviewed.  The 
examiner further noted it was likely that the anxiety 
component of the veteran's difficulty may, in fact, be 
related to psychologically traumatic events during his 
service time although, certainly, other long-standing 
problems may also play a factor.

In a September 1994 statement in support of his claim for 
PTSD, the veteran reported he was physically and verbally 
abused while on active duty, and was the subject of hazing 
consisting of at least one episode of alleged sexual battery, 
and multiple episodes of sexual harassment.

A letter from the veteran's first wife received in May 1995 
reflects the veteran reported some bad experiences in the 
military, including some harassment.  She reported that after 
service, the veteran angered easily and was argumentative, 
defensive, and remote.  

At his hearing before a member of the Board in November 1998, 
the veteran testified that he was sexually assaulted by a 
previous supervisor and suffered continued sexual harassment 
while in the military.  

In a letter dated in March 1999, W.A.U., a service comrade, 
recalled that the veteran told him about his experience on 
"CQ" when someone made unwanted sexual advances.  W.A.U. 
stated he was not able to recall the name of the person who 
made the unwanted sexual advance.

The Board concludes that the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is arguably well grounded.  Pursuant to Patton v. West, 
12 Vet. App. 272 (1999), in PTSD cases in which a veteran 
asserts personal/sexual assault as the in-service stressor, 
evidentiary development as set forth in the VA Adjudication 
Procedure Manual M21-1 should be undertaken.  A review of the 
record does not reflect that those procedures were followed 
by the RO.  Thus, to ensure full compliance with the duty to 
assist requirements of 38 U.S.C.A. § 5107(a) (West 1991), the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran submit statements from any other 
individuals who witnessed or with whom he 
discussed the alleged incidents of sexual 
harassment and sexual battery.  The 
statements should be as detailed as 
possible, including dates or approximate 
dates and descriptions of specific 
events.  The veteran should also identify 
any other sources (military or non-
military), which may provide information 
concerning his alleged sexual harassment 
and sexual battery during service, 
including friends, clergy, or fellow 
service members.

2.  The RO should verify that all of the 
veteran's service personnel records, to 
include performance evaluations and 
service medical records have been 
obtained from the appropriate 
authorities.

3.  The RO should request through the 
appropriate channels a copy of the 
veteran's 1997 Social Security 
determination which granted him Social 
Security benefits.  

4.  The RO should request that the 
veteran identify all medical care 
providers who have treated him for any 
psychiatric disorder, including PTSD, 
which are not already of record.  After 
securing the necessary release, the RO 
should obtain these records.

5.  The RO should apply the M21-1 manual 
provisions governing PTSD claims based on 
sexual assault.  Specific consideration 
should be given to Part III, para. 5.14c 
and Part VI, para. 11.38b(2).  The 
veteran should be furnished a list of the 
behavior changes listed at para. 
11.38b(2) and asked to comment whether 
any of the behavior changes applied to 
him and, if so, to describe the 
circumstances as specifically as 
possible.  

6.  Following completion of the above 
development, the RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
etiology of the veteran's psychiatric 
condition.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should express an opinion as to 
whether the veteran has PTSD and, if so, 
what event or events led to the 
development of the disorder.  The 
examiner should indicate what evidence 
was relied upon in determining the nature 
and extent of the traumatic events, 
including any evidence of behavior 
changes as indicated in the M21-1.  If 
any psychiatric disorder other than PTSD 
is found on examination, the examiner 
should also offer an opinion as to 
whether any such disorder is causally or 
etiologically related to the veteran's 
military service, including the reports 
of sexual harassment.  The rationale for 
all conclusions should be provided.  

7.  The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this REMAND, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

The RO should then adjudicate the claim for a psychiatric 
disorder, to include PTSD.  If the claim remains denied, the 
veteran should be furnished with a supplemental statement of 
the case which summarizes the pertinent evidence, fully cites 
any applicable legal provisions not previously provided, and 
reflects detailed reasons and basis for the decision.  The 
veteran should then be afforded the applicable time period in 
which to respond.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










